Eberhardt, Presiding Judge.
There being some evidence to support the award in this workmen’s compensation case, the judgment of the superior court affirming the award of the board is affirmed under the any evidence rule. Ocean Acc. &c. Corp. v. Farr, 130 Ga. 266, 270 (178 SE 728); Maryland Cas. Co. v. Sanders, 182 Ga. 594 (186 SE 693); Golosh v. Cherokee Cab Co., 226 Ga. 636 (176 SE2d 925); Indemnity Ins. Co. of N. A. v. Loftis, 103 Ga. App. 749 (2) (120 SE2d 655).

Judgment affirmed.


Pannell and Evans, JJ, concur.